Citation Nr: 0930353	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1969 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appellant appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Albuquerque in December 
2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  In a rating decision dated in July 1970, the RO denied 
service connection for the residuals of a back injury.  The 
Veteran did not timely perfect an appeal of this decision.

2.  The evidence received since July 1970 while new, does not 
raise a reasonable possibility of substantiating the claim 
and is therefore not material.


CONCLUSION OF LAW

1.  The July 1970 rating decision, which denied service 
connection for the residuals of a back injury, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  The evidence received since the July 1970 rating decision 
is not new and material and the claim for service connection 
for the residuals of a back injury is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2005 and that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter also informed the 
Veteran of the information necessary to reopen the claim, the 
bases for denial in the prior decision, and the evidence 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Because the letter informed the Veteran 
of what evidence was required to substantiate the claim and 
of the Veteran's and VA's respective duties for obtaining 
evidence, the Board finds that adequate notice has been 
provided.  

The Board notes that the Veteran was not provided notice 
regarding how disability ratings and effective dates are 
assigned if service connection is awarded prior to the 
initial rating decision.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006);  see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of proper 
notification followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
Veteran in June 2006 that fully addressed all four notice 
elements.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of the Veteran's 
and VA's respective duties for obtaining evidence.  The 
Veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a statement of the case issued in October 
2006 after the notice was provided.  For these reasons, it is 
not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is not new and material, the claim is not 
reopened, and VA's duties have been fulfilled.  VA does not 
have a duty to provide a VA medical opinion if the claim is 
not reopened.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  As discussed above, in this case, the 
AOJ complied with VA's notification requirements and informed 
the Veteran of the information and evidence needed to 
substantiate his claims.  The RO helped the Veteran obtain 
private treatment records identified including from Casa 
Buena Salud dated from July 1998 to August 2005, Presbyterian 
Hospital dated in April 1993, Eastern New Mexico Medical 
Center dated from January 1986 through June 2004, University 
Hospital dated from October 1998 through February 1999, and 
Dr. M.G. and Dr. S. J. dated in July 2000 and from February 
2006 through January 2008.  The Veteran did not identify any 
other pertinent records necessary to substantiate his claim.  
Since no new and material evidence has been received, a VA 
medical opinion is not required.

II.  New and Material Evidence

In a July 1970 rating decision, the Veteran was denied 
service connection for the residuals of a back injury because 
he was not shown to have a disability caused or aggravated by 
his active service and any accounts of pain were attributed 
to a back problem present before service.  Additionally the 
rating decision noted that the Veteran's complaints of pain 
were similar to his accounts of pain during the year prior to 
service.  At the time of the July 1970 decision, the 
pertinent evidence of record including the Veteran's service 
treatment records and a VA Compensation and Pension (C&P) 
examination evaluating the Veteran's back.

The July 1970 decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a), 20.1103.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The Veteran filed his application to reopen a claim of 
entitlement to service connection for a back injury in June 
2005.  The pertinent evidence received subsequent to the July 
1970 rating decision includes private treatment records from 
Casa Buena Salud dated from July 1998 to August 2005, 
Presbyterian Hospital dated in April 1993, Eastern New Mexico 
Medical Center dated from January 1986 through June 2004, 
University Hospital dated from October 1998 through February 
1999, and Dr. M.G. and Dr. S. J. dated in July 2000 and from 
February 2006 through January 2008; as well as numerous 
statements by the Veteran including transcripts of 
proceedings with a decision review officer and travel board 
hearing with the undersigned Veteran's Law Judge.  

The Veteran's private treatment records show extensive 
treatment for back pain including numerous epidural 
injections to help ease his discomfort.  However, the 
treatment records do not indicate that the Veteran is 
experiencing residuals of an injury incurred during his 
service.  In fact, the records indicate that the Veteran 
experienced pain following other injuries incurred while 
moving a pool table and refrigerator.  The evidence submitted 
since the July 1970 rating decision fails to link the 
Veteran's back injury with an injury incurred in service.  
While the evidence the Veteran submitted is new, it is not 
material because it fails to establish the element which 
specifically disallowed the claim in 1970.  The evidence 
submitted does not raise a reasonable possibility of 
substantiating the Veteran's claim.

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claim of entitlement to 
service connection for the residuals of a back injury has not 
been received and that the appeal must be denied.  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit of the doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for the residuals of a back injury is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


